DETAILED ACTION
Claims Status
	Claims 1-6, 8, 10-12, 21, 22 and 27 are pending.
	Claims 7, 9, 13-20, 23-26 and 28-55 are cancelled.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Objections and Rejections
	All rejections from the previous Office action stand.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4-6, 8, 10, 12, 21, 22 and 27  is/are rejected under 35 U.S.C. 103 as being unpatentable over Gilliam et al. (US 2010/0200419) in view of Gilliam et al. (US 2013/0034489).
Considering claim 1, Gilliam (‘419) discloses the production of low-voltage alkaline from brines using a gas (abstract) (= a method for processing a gas), the method comprising:
Providing a multi-chamber electrodialysis system (100) [0123] with ion exchange barriers separating chambers of the dialysis cell (e.g. cation and anion exchange barriers, 116, 120), the dialysis cell comprising:
A gas chamber (108);
A product chamber (118);
An acid chamber (104);

the first cation exchange barrier (116) positioned between the product chamber (118) and the gas chamber (108);
A cathode (106) in the gas chamber; and
An anode (102);
Wherein the first anion exchange barrier and the first cation exchange barrier are between the cathode and the anode (Figure 1);
Flowing a fluid comprising gas through the gas chamber (e.g. CO2), and flowing a solution (e.g. NaCl) through the product chamber; and
Applying an electric potential (114) between the anode and the cathode
Wherein:
The gas (e.g. CO2) in the gas phase (e.g. un-dissolved carbon dioxide gas in the cathode electrolyte, [0078]) undergoes a half-cell reaction at the cathode to yield first anions (e.g. carbonate, [0054]-[0058]);
Second anions (e.g. Cl-) in the solution migrate across the first anion exchange barrier (120) to associate with cations (H+) in the acid chamber to form an acid solution (HCl) in the acid chamber; and
Cations in the solution (Na+) migrate across the first cation exchange barrier (116) to associate with the first anions (e.g. carbonate) to form a salt (e.g. NaOH, NaHCO3, Na2CO3), thereby reducing the ion concentration of the solution (i.e. depletion of NaCl) and converting at least a portion of the gas into the salt (Figure 1, [0058]-[0065]).
2 gas in the cathode electrolyte [0078] which is in contact with the cathode (i.e. CO2 gas in the gas phase) [0058, [0100], the teachings of Gilliam (‘489) are herein cited to disclose that CO2 can be fed to a cathode electrolyte in a number of ways including gaseous stream, solution comprising dissolved CO2, bicarbonate brine solution or a combination thereof [0008], [0054], [0064], [0111].  The gaseous stream of CO2 may come directly from a waste stream from an industrial plant [0111].  The teachings of Gilliam (‘489) overlap within the same field of endeavor and also follows the same or similar process steps as described by Gilliam (‘419).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to provide CO2 gas in the gas phase because Gilliam (‘489) teaches that CO2 gas may be supplied directly to the cathode electrolyte to carry out the electrochemical reaction.  One or ordinary skill in the art would expect the same or similar predictable result by utilizing gaseous CO2.  Further, Gilliam (‘489) teaches that the supply of CO2 in either a gaseous or dissolved state are known equivalents in the same field of endeavor.  
Considering claim 2, Gilliam (‘419) discloses wherein the HCl is removed, the depleted NaCl solution is removed and the salts formed are removed (Figure 1).  
Considering claim 3, Gilliam (‘419) discloses the claimed invention as applied above.  Gilliam discloses a partition (126) which separates the H2 and CO2 inside the cathode chamber while still allowing mixing of the anions between the two sides of the partition [0061], [0073].  Gilliam discloses wherein the cations (e.g. Na+) from the solution (e.g. NaCl) migrate across the first cation exchange barrier to the cathode chamber comprising the partition.  The cations from the solution and the first anions associate to form the salt in the cathode chamber thereby 
Considering claim 4, Gilliam (‘419) discloses the method further comprising flowing a solution through the acid chamber (Figure 9).
Considering claim 5, Gilliam (‘419) discloses wherein the anode comprises a catalyst [0065]-[0066]. 
Considering claim 6, Gilliam (‘419) discloses wherein the anode (122) is located within the acid chamber (Figures 1 and 9). 
Considering claim 8, Gilliam (‘419) discloses the method further comprising monitoring ion concentration of the solution and controlling conditions within the dialysis cell [0138].
Considering claim 10, Gilliam (‘419) discloses the method further comprising monitoring concentration and/or pH of the acid solution in the acid chamber and controlling conditions within the dialysis cell [0117]. 
Considering claim 11, Gilliam (‘419) discloses the claimed invention as applied above.  Gilliam discloses adjusting and maintaining a pH of an electrolyte [0117].  Although Gilliam does not explicitly state the use of a pH sensor, one of ordinary skill in the art would recognize that the pH is monitored by a pH sensor/meter in order to adjust and maintain a desired pH value.    
	Considering claim 12, given the adjacent relationship between the anode and cation exchange membrane as depicted in Figure 8, and the disclosure of Gilliam (‘419) that states the anode comprises a catalyst, the cation exchange member therefore comprises a catalyst [0066].  
Considering claim 21, Gilliam (‘419) discloses wherein the gas comprises CO2 (abstract). 
Considering claim 22, Gilliam (‘419) discloses wherein the first anions comprise bicarbonate and/or carbonate [0003]. 
Considering claim 27, Gilliam (‘419) discloses wherein the gas comprises sulfur dioxide [0055], [0099]. 

Response to Arguments
Applicant's arguments filed 21 January 2021 have been fully considered but they are not persuasive.  On page 5, the response provides a summary analysis and states that “while both Gilliam ‘419 and Gilliam ‘489 disclose contacting gaseous carbon dioxide with a cathode electrolyte, neither of these references, as understood, discloses that carbon dioxide in the gas phase undergoes a half-cell reaction at the cathode (or even contacts the cathode at all).”.  The Examiner acknowledges that Gilliam ‘419 and Gilliam ‘489 disclose contacting or the inclusion of gaseous carbon dioxide (i.e. un-dissolved carbon dioxide) with a cathode electrolyte as acknowledged by the Applicant.  The gaseous, un-dissolved carbon dioxide of Gilliam ‘419 is within at least the portion (108A) [0061], [0077]-[0078].  In regards to contact between gaseous, un-dissolved carbon dioxide and the cathode, Gilliam explicitly states: 

    PNG
    media_image1.png
    100
    510
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    210
    515
    media_image2.png
    Greyscale


On pages 2-4 of the response, the remarks are directed towards the partition of Gilliam ‘419. The partition has been previously discussed (see page 7, Office action dated 21 September 2020).  The argument states that Gilliam ‘419 distinguishes the dissolved carbon dioxide and the un-dissolved carbon dioxide and that Gilliam ‘419 takes special precautions to ensure that the gaseous carbon dioxide of the first cathode electrolyte portion 108A does not contact cathode 106.  The Examiner respectfully disagrees with this analysis.  First, Gilliam ‘419 explicitly states contact between the cathode (106) and cathode electrolyte (108A) as presented above [0058], [0100].  Second, the partition of Gilliam ‘419 is not required in every embodiment of Gilliam ‘419.  Gilliam ‘419 explicitly states that in some embodiments, a partition is present [0061].  There is no teaching away of gaseous, un-dissolved carbon dioxide contacting the cathode because one embodiment merely teaches separation between 108A, 108B cathode electrolytes.  Nowhere does Gilliam ‘419 indicate disadvantages of the mixing of cathode electrolytes, merely that the partition is capable of doing so.  Indeed, in many instances such mixing of cathode electrolytes is desired, for example, see US 8,562,811 which discloses the combination of carbon dioxide and hydrogen gas at the cathode to form formic acid by reduction at the cathode (Col. 4 lines 10-40).  Therefore the indication that it is undesirable to one of ordinary skill in the art to mix the gases is not found persuasive.  


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFANIE S WITTENBERG whose telephone number is (571)270-7594.  The examiner can normally be reached on Monday - Friday, 7:00 am -4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Stefanie S Wittenberg/Primary Examiner, Art Unit 1795